Citation Nr: 0813431	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The claim currently on appeal was previously before the Board 
in April 2005 and was remanded for additional evidentiary 
development.  The claim is now before the Board for final 
appellate consideration.   


FINDINGS OF FACT

1.  The veteran died in November 2002 at the age of 81.  The 
death certificate listed the immediate cause of death as lung 
cancer, and that the immediate cause of death was due to or a 
consequence of cerebrovascular accident and dementia.

2.  The veteran was service connected at the time of his 
death for arthritis of the cervical spine, rated as 30 
percent disabling. 

3.  After the veteran's death, he was granted service 
connection for arthritis of left shoulder at 20 percent, 
right shoulder at 20 percent, lumbar spine at 20 percent, 
left hip at 10 percent, left wrist at 10 percent, right wrist 
at 10 percent, left knee at 10 percent, right knee at 10 
percent, fingers of the left hand at a noncompensable rating, 
fingers of the right hand at a noncomenpensable rating, and 
residuals of a right hip fracture with arthritic changes at 
20 percent, and the appellant received accrued benefits.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).

2.  The basic eligibility requirements for entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35 are not met.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

Service connection is warranted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as malignant tumors, 
arteriosclerosis, cardiovascular-renal disease including 
hypertension, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  Certain other chronic diseases, such as 
tuberculosis, will be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within three years of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Factual Background and Analysis

In this case, the appellant contends that the veteran's 
service-connected disabilities caused his death.  In 
particular, the appellant indicated that the veteran's 
arthritis prevented cardiovascular exercise which purportedly 
caused a cerebrovascular accident (CVA).  The appellant also 
claimed that the veteran had "weakened lungs" which 
eventually led to lung cancer and ultimately, his death.

At the time of his death, the veteran was service connected 
for arthritis of the cervical spine at 30 percent disabling.  
After the veteran's death, in June 2003, he was granted 
service connection for arthritis of the left shoulder at 20 
percent, right shoulder at 20 percent, lumbar spine at 20 
percent, left hip at 10 percent, left wrist at 10 percent, 
right wrist at 10 percent, left knee at 10 percent, right 
knee at 10 percent, fingers of the left hand at a 
noncompensable rating, fingers of the right hand at a 
noncompensable rating, and residuals of a right hip fracture 
with arthritic changes at 20 percent.  The RO evaluated these 
conditions to be 90 percent disabling, effective July 27, 
2001.  The appellant was subsequently awarded accrued 
benefits based on the grant of service connection for these 
conditions.

The Board has reviewed all of the evidence of record.  The 
Board notes as a preliminary matter that the veteran's claims 
file is devoid of any evidence indicating in-service 
cardiovascular or respiratory problems.  The veteran was 
afforded a clinical evaluation and physical examination in 
July 1943 at the time of induction.  The clinical evaluation 
was essentially normal and no heart or lung problems were 
noted at that time.  Likewise, the veteran was given a 
physical examination in August 1943 when he reported for 
active duty, and no heart or lung problems were noted.  The 
veteran was also afforded flight status physical examinations 
in March and April 1944.  The veteran's heart and lungs were 
normal at that time.

The veteran underwent a clinical evaluation and physical 
examination in March 1946 prior to discharge from service.  
The physical examination was normal, and no cardiovascular or 
respiratory abnormalities were noted at that time.  Chest x-
rays were interpreted to be negative.

The first pertinent post-service treatment record is dated 
March 1947.  The veteran presented to T. Willis, M.D. for 
treatment of mild arthritic changes in the neck.  

Upon VA examination in June 1947, the veteran's 
cardiovascular and respiratory system were evaluated as 
normal.  Blood pressure was 126/78.

A VA treatment note dated April 1951 revealed that the 
veteran sought VA care after reporting generalized joint pain 
and a fever.  The veteran was admitted for additional 
evaluation and was suspected of having tuberculosis of the 
lung, minimal, as well as rheumatoid arthritis of the spine.  
Subsequent documentation associated with this hospitalization 
diagnosed the veteran as having active pulmonary 
tuberculosis.  No evidence of lung cancer was noted.

Associated with the veteran's claims file is a private 
medical opinion dated October 1951 from M. Perlich, M.D.  Dr. 
Perlich reviewed chest x-rays dated July 1946 and observed 
the presence of an increased density in the medial part of 
the right third posterior intercostal space.  Dr. Perlich 
opined that the veteran's tuberculosis was most likely 
present at that time, but remained dormant for several years 
until February 1951 when the veteran had an "acute episode" 
of tuberculosis.  No evidence of lung cancer was noted.

A special chest insurance examination conducted by D. Minnis, 
M.D. dated November 1951 found the veteran to have minimal 
active pulmonary tuberculosis.  Dr. Minnis noted that the 
veteran was, however, "improving rather rapidly."  He also 
noted review of the March 1946 separation film and indicated 
that it did not show evidence of pulmonary tuberculosis.  A 
follow-up examination dated August 1952 found the veteran's 
minimal pulmonary tuberculosis to be inactive.  The veteran 
was cleared to return to full-time light work.

Similarly, chest x-rays administered in February 1965 at the 
request of S. Goldenthal, M.D. were interpreted to be normal.  
No evidence of lung cancer was noted at that time.

A private medical opinion dated July 1973 from C. Dehmlow, 
M.D. is associated with the veteran's claims file.  Dr. 
Dehmlow indicated that the veteran was admitted to Marietta 
Memorial Hospital (MMH) in January 1973 with concerns of 
lethargy, fatigue, fever, and upper respiratory tract 
symptoms.  Dr. Dehmlow noted that the veteran spent the 
previous eight months pioneering various projects in the 
chemical line for his employer Olin Mathieson.  It was noted 
that the veteran had numerous, repeated exposures to toxic 
fumes from hydrocarbons.  Dr. Dehmlow stated that "I believe 
he obstructive bronchitis type of picture, the peripheral 
neuritis, and the so-called adrenal problem have all been 
related to this man's polymer exposure."  No references to 
the veteran's military service were contained in this 
opinion.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in February 1999 to assess the severity of his 
arthritis.  At the time of the examination, the examiner 
noted that the veteran experienced dementia which had 
increased for the past four years.  The veteran's wife 
indicated that the veteran worked as a metallurgical and 
electrical engineer following service, but that he was 
involved in a work-related explosion 11 or 12 years prior to 
the examination.  He was exposed to a chemical compound, 
Vydax, which allegedly caused nerve damage.  The veteran was 
placed in an assisted living complex two months prior to the 
VA examination and he reported arthritic pain in all of his 
joints. The examiner diagnosed the veteran as having 
Alzheimer's dementia with possible CVA and/or side effects 
from medication, as well as degenerative osteoarthritis of 
the cervical and lumbosacral spine.  The examiner also noted 
the presence of adhesive capsulitis and/or arthritis and/or 
bursitis of the right shoulder.  The examiner indicated that 
the veteran also had generalized osteoarthritis, 
arteriosclerotic heart disease, and essential hypertension.

In a private treatment note dated July 2001, C. Bozeman, 
M..D., indicated that the veteran had arthritis for "many 
years" and that the arthritis had gradually worsened and 
spread to other parts of his back and body.  Dr. Bozeman also 
noted that the veteran recently fell down and fractured his 
hip.  Dr. Bozeman stated that it was as likely as not that 
the veteran's arthritis contributed to his fall.

The Board notes that newspaper articles dated November 2001 
are associated with the veteran's claims file.  These 
articles detailed the veteran's innovative contributions in 
the engineering field to the metals process industry.  
Notably, the veteran stated in these articles that he 
believed his current health problems were related to his 
exposure to hydrocarbon fumes.  The veteran's military 
service was noted in one of the articles, but none of his 
health problems were linked to his military service.

A statement dated March 2002 authored by O. Agee, M.D. 
certified that the veteran was a patient at the Maryville 
Healthcare and Rehabilitation Center.  The veteran was 
admitted indefinitely due to the following conditions: benign 
hypertension, malignant colon neoplasm, senile dementia, 
Alzheimer's type, and edema of the legs.  No references to 
the veteran's military service were contained in this 
statement.  

VA administered another C&P examination in September 2002.  
It was noted at the time of the examination that the veteran 
had dementia as well as numerous joint complaints.  The 
veteran's past medical history was significant for 
hypertension, colon cancer, and lung cancer.  The veteran was 
diagnosed as having degenerative disc disease (DDD) of the 
cervical and lumbar spine, degenerative joint disease (DJD) 
of the hands, fingers, knees, and wrists bilaterally, 
acromioclavicular (AC) shoulder joint hypertrophy with 
deceased range of motion and pain, Alzheimer's Disease, and 
hypertension.  The Board notes that the diagnoses of DDD, 
DJD, and AC joint hypertrophy were supported by radiographic 
evidence.

Private treatment records from East Tennessee 
Oncology/Hematology, Royal Care of Pigeon Forge, and Fort 
Sanders Sevier Medical Center are associated with the 
veteran's claims file.  These treatment records documented 
the veteran's numerous medical conditions including colon 
cancer, Alzheimer's Disease, hypertension, arteriosclerotic 
heart disease, and hip fracture.  No references to the 
veteran's military service were noted in these treatment 
records. 

The Board notes that the appellant directed VA to obtain 
medical treatment records from various private providers 
dated November 18, 2002, including K. Cline, M.D., and the 
Maryville Healthcare and Rehabilitation Center.  Dr. Cline 
responded in July 2006 that she was not the veteran's 
physician at that time, while S. Booring of the Maryville 
Healthcare and Rehabilitation Center responded that the 
veteran was not a patient of the facility on that date.  S. 
Booring indicated that additional medical records could be 
obtained from Blount Memorial Hospital.

Medical treatment records obtained from Blount Memorial 
Hospital (BMH) revealed that the veteran was admitted to the 
hospital on November 12, 2002.  A history and physical 
examination taken at that time indicated that the veteran was 
being evaluated for dysphagia, increased cough and thickening 
of secretions, and shortness of breath.  Chest x-rays taken 
at that time were interpreted to show probable metastic 
disease with infiltrate and pleural effusion.  The veteran's 
wife stated that the veteran did not have nausea or vomiting, 
but that he experienced fever, chills, shortness of breath, 
and cough.  No complaints of chest pain, diarrhea, 
constipation, or other complaints were noted.  The veteran's 
past medical history was significant for hypertension, 
seizure disorder, dementia, and a history of remote colon 
cancer, status-post resection.  Physical examination of the 
veteran's lungs revealed fairly severe bilateral rhonchi with 
diminished breath sounds over the right.  Cardiovascular 
examination showed regular rate and rhythm without murmur, 
rub, or gallop.

The impression was pneumonia, probable metastic disease with 
probable lung masses; metastic colon cancer versus metastic 
lung cancer; history of dementia, hypertension, and seizure 
disorder.  The veteran was admitted for further evaluation.  
No references to the veteran's military service were included 
in the examination report.

A death summary dated November [redacted], 2002 indicated that the 
veteran was given respiratory treatments following admission 
to BMH.  The veteran's condition briefly improved and 
stabilized, but he subsequently experienced an acute episode 
of shortness of breath on November [redacted], 2002.  The veteran's 
condition continued to deteriorate until his death.  At the 
time of the veteran's death, he was known to have metastic 
lung carcinoma and dementia.  No references to the veteran's 
military service were included in the death summary.
     
The death certificate shows that the veteran died in November 
2002 at the age of 81.  The immediate cause of the veteran's 
death was listed as lung cancer and that the immediate cause 
of death was due to or a consequence of cerebrovascular 
accident and dementia. The death certificate does not contain 
any indication that the cause of death was related to 
service.  Likewise, private medical records associated with 
the claims file do not provide any support for the claim of 
service connection for the cause of the veteran's death.
	   
Following the veteran's death, VA requested an opinion 
regarding the cause of the veteran's death.  In an April 2005 
opinion, the VA examiner stated that he reviewed the 
veteran's claims file, military records, and clinical 
records.  The examiner noted that the veteran was service 
connected for degenerative arthritis and that the veteran 
died in November 2002 as a result of lung cancer, 
cerebrovascular accident, and dementia.  The examiner further 
stated:

In my opinion, I wish to state that the 
cervical arthritis and any further 
arthritis was not approximate [sic] 
cause of his demise and in my opinion 
it is not least likely as not a main 
contributing factor to his death as the 
arthritis was a lifelong chronic 
illness that continued to plague him in 
spite of his multiple problems, which 
included elevated blood pressure, 
neoplasm of the colon, severe 
Alzheimer's type dementia, lung cancer, 
and CVA.

Although the Board is sympathetic to the appellant's 
situation, service connection for the cause of the veteran's 
death is not warranted in this instance.  The veteran had a 
diagnosis of lung cancer during his lifetime, however, there 
is no evidence of in-service occurrence of this disease, nor 
is there medical evidence of a nexus between the claimed in-
service disease and the disability which was not diagnosed 
until many years after service.  

The medical evidence of record fails to show any indication 
that the veteran experienced cardiovascular or respiratory 
problems in service, nor were any cardiovascular problems 
noted within one year of separation from service.  The 
Board acknowledges that the veteran was treated for 
pulmonary tuberculosis in 1951, however, the weight of the 
probative evidence is against finding that the condition 
was incurred in service nor may it be presumed to have been 
incurred in service.  An examiner reviewed the veteran's 
separation film and determined that pulmonary tuberculosis 
was not shown.  This is probative evidence that the veteran 
did not have tuberculosis at discharge from service.  
Moreover, the evidence of record did not show the presence 
of tuberculosis to a degree of 10 percent within three 
years of discharge.  See Diagnostic Codes 6701-6724, 
Schedule for Rating Disabilities, 1945 ed.  While a 
physician noted the presence of an increased density on a 
July 1946 x-ray and opined that tuberculosis was present 
and dormant until 1951 when the veteran had an acute 
episode, this does not constitute disability to a degree of 
10 percent.  

Aside from his treatment for pulmonary tuberculosis, the 
Board notes that first pertinent post-service treatment 
record is dated many years after service.  Notably, Dr. 
Dehmlow stated in July 1973 that the veteran's respiratory 
problems were related to his repeated exposure to toxic fumes 
from hydrocarbons while working in the private sector.   The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
lapse of decades between service and the diagnosis of lung 
cancer is evidence against the appellant's claim.  In 
addition, the death certificate does not contain any 
indication that the cause of death was related to service.   

There is also no medical evidence of record linking a 
cerebrovascular accident or dementia to service or to a 
service-connected disability.  The appellant in this case 
argued that the veteran's arthritis prevented cardiovascular 
exercise which purportedly caused a cerebrovascular accident 
(CVA).  The appellant also claimed that the veteran had 
"weakened lungs" which eventually led to lung cancer and 
ultimately, his death.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has in 
the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the appellant was capable of observing the veteran's 
shortness of breath and/or sedentary nature, but the 
appellant is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause of the veteran's death.
In this regard, the Board points out that the April 2005 
statement by the VA examiner is highly probative evidence in 
this case.  The examiner reviewed the veteran's claims file 
and concluded that his service-connected arthritis was not 
the proximate cause or contributing factor to his death.  
Accordingly, the Board finds that service connected arthritis 
did not cause or contributed to the cause of the veteran's 
death.  

In summary, the evidence of record shows that the diseases 
which resulted in the veteran's death were not manifested 
during service or within any applicable presumptive period.  
Moreover, there is no competent medical evidence of record 
to show that the diseases were related to service.  
Accordingly, the Board finds that the veteran's death was 
not caused by, or substantially or materially contributed to 
by, a disability or disease incurred in or aggravated by 
service.  The Board considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable in this case.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance (DEA) Benefits

The child or a surviving spouse of a veteran is eligible for 
educational assistance benefits under 38 U.S.C.A., Chapter 35 
where the veteran was (1) discharged from service under 
conditions other than dishonorable, or died in service; or 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability. 38 C.F.R. § 
3.807(a).

In this case, the veteran had an honorable discharge from the 
United States Air Force.  As explained above, however, the 
veteran did not have a permanent total service-connected 
disability during his lifetime or at the time of his death, 
and the cause of the veteran's death is not service-
connected.  Accordingly, the criteria for eligibility for DEA 
benefits are not met, and neither the appellant nor the 
appellant's children are entitled to such benefits.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board notes that the appellant did not receive proper 
notification in this case.    
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-appellant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the appellant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48-9 (2008)(noting that "[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 56.

In an initial letter to the appellant dated March 2003, the 
appellant was instructed to submit evidence detailing the 
cause of the veteran's death.  The appellant was also 
informed to present medical evidence which established a 
relationship between the cause of death, and any injury, 
event, or disease in service.  The RO issued a statement of 
the case in December 2003 after the appellant filed a timely 
notice of disagreement.  The statement of the case further 
discussed the information and evidence needed to substantiate 
a claim of entitlement to direct service connection as well 
as entitlement to service connection for the cause of the 
veteran's death.  The claim was subsequently remanded in 
April 2005 following this notice for additional evidentiary 
development.  The appellant's claim was then readjudicated by 
way of a supplemental statement of the case issued in 
February 2008.  Additionally, the Board observes that in 
numerous statements made by the appellant during the pendency 
of this appeal, the appellant articulated her understanding 
that the veteran was service-connected for arthritis at the 
time of his death and that it was her belief that his severe 
arthritis contributed to cause his death.

Given her contentions and the evidence of record, the 
appellant has demonstrated her affirmative understanding, 
i.e., she had actual knowledge of what was necessary to 
substantiate the claim.  Thus, the purpose of the notice, to 
ensure that she had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate the claim prior to the Board's consideration of 
these matters, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the 
appellant, the Board further finds that a reasonable person 
could be expected to understand what information and evidence 
is required to substantiate a claim of service connection for 
the cause of the veteran's death.

In sum, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death are harmless error and did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  The presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) the appellant clearly has actual knowledge of 
the evidence she is required to submit in this case based on 
her contentions and the communications sent to the appellant 
over the course of this appeal; and (2) based on the 
appellant's contentions and the communications over the 
course of this appeal, she is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant had actual knowledge of 
the information and evidence needed to substantiate her claim 
of entitlement to service connection for the cause of the 
veteran's death, and she was provided with notice, via a July 
2006 letter, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran's was afforded multiple VA 
examinations during his lifetime, and VA obtained an 
additional medical opinion as to the cause of the veteran's 
death in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


